Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 11/24/2020 has been considered by Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1,
	Step 1:
	Claim 1 describes “a method” and thus falls under the statutory category of a method
	Step 2(a), Prong I:
	Claim 1 includes limitations that recite an abstract idea (bolded below):
A method for broadcasting safety related information from a host vehicle travelling on a road, 
The method comprising: monitoring, from the host vehicle, behavior of a first road user and a second road user
Determining, by the host vehicle and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or second road user is present, the threat being determined based on a movement of the first road user or the second road user relative to other objects disposed about the road; and
Signaling from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, determinations upon data can be practically performed mentally as a routine part of operating a motor vehicle.
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a storage medium, and a set of instructions stored in the medium, as well as the steps of, “monitoring, from the host vehicle, behavior of a first road user and a second road user” and “signaling from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present”.  Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the process of Claim 1 via insignificant pre-solution activity and post-solution activity. The limitation of “monitoring …” is insignificant pre-solution activity as it constitutes mere data gathering. The limitation of “signaling …” is insignificant post-solution activity, as it either reflects the application of generic computer technology, which falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f), or it refers to signaling as performed directly by a human (i.e., waving, or speaking).		Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is monitoring of road users and generation of a signal. The limitation merely describes how to apply the process of Claim 1 via insignificant extra-solution activity. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The monitoring of road users and the creation of a warning signal are all well-understood, routine, and conventional activity in vehicle controls.

Regarding Claims 2-9,
	The claims 2-4, 6-9 that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The invocation of “signaling includes intervention by the host vehicle” in Claim 5, and “signaling executes a course of action” in Claim 7 are regarded as further limitation on an ineligible generation of a set of instructions as identified in Claim 1, or could be interpreted as mere intended use. Altogether, the claim limitations are not integrated into a practical application. 


Regarding Claim 10,
	Step 1:
	Claim 10 describes a “a system for broadcasting safety related information” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Claim 10 includes limitations that recite an abstract idea (bolded below):
A system for broadcasting safety related information from a host vehicle travelling on a road, the system comprising:
Processing circuity configured to: monitor, from the host vehicle, behavior of a first road user and a second user 
Determine, by the host vehicle and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or the second road user is present, the threat being determined based on movement of the first road user or the second road user relative to other objects disposed about the road; 
and signal from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea is,  “a system … comprising processing circuitry” and, “monitor, from the host vehicle, behavior of a first road user and a second user” and “signal from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present”. These limitations are recited at a high level of generality and simply reflect the application of generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a system with generic processing circuity, monitoring road user behavior, and signaling to users from the host vehicle. Monitoring constitutes mere data gathering, and is a mere application of generic computer technology. Signaling to users merely constitutes the application of generic computer technology. Processing circuitry is generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of using processing circuity, that of monitoring road users, and that of signaling to users are all well-understood, routine, and conventional activities/structure.

Regarding Claims 11-18
	The claims 11-18 that depend on Claim 10 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. The invocation of “signaling includes intervention by the host vehicle” in Claim 14, and “signaling executes a course of action” in Claim 15 are regarded as further limitation on the ineligible signal as identified in Claim 10. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 19,
	Step 1:
	Claim 19 describes a “a non-transitory computer readable medium” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Claim 19 includes limitations that recite an abstract idea (bolded below):
A non-transitory computer readable medium including computer-readable instructions that, when executed by a computing system, cause the computing system to sort data
by performing a method comprising: monitoring, from a host vehicle, behavior of a first road user and a second road user
Determining, by the host vehicle and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or second road user is present, the threat being determined based on a movement of the first road user or the second road user relative to other objects disposed about the road; and
Signaling from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. 
	Step 2(a), Prong II: It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, and/or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea is,  “a non-transitory computer-readable medium”, “computer readable instructions, that, when executed by a computing system, cause the computing system to sort data”, and “signaling from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present”. These  limitations are recited at a high level of generality and simply reflect insignificant extra-solution activity and the mere application of generic computer technology.  	
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is a non-transitory computer readable medium, a set of computer-readable instructions on the medium, monitoring road users, and signaling to users from the host vehicle. Monitoring road users is mere data gathering, and further is application of generic computer technology. Signaling to users merely constitutes the application of generic computer technology. A non-transitory computer readable medium storing a set of instructions is generic computer technology. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of storing instructions in a memory, monitoring road users,  and signaling to users are all well-understood, routine, and conventional activities/structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 1-19,
 	Claims 1, 10, and 19 include the language of “determining, by the host vehicle and from the monitored behavior” or “determining, by a host vehicle and from the monitored behavior” – this language suggests that the determination is performed by the host vehicle and by from the monitored behavior, Examiner suggests, --determining, by [a/the] host vehicle, based on monitored behavior—to resolve this particular issue. 
	Claim 10 and 19 are further rejected. Claim 10 recites “the system comprising: Processing circuity configured to: … Determine, by the host vehicle” – with equivalent language for ‘computing system’ of Claim 19 – it is unclear if the circuitry is configured to perform the determination, or if this determination is done by the host vehicle as an entity separate from the claimed system. For Claim 10, the relationship between the host vehicle and the system is unclear as a whole. For Claim 19, the relationship between the host vehicle and the computing system is equivalently unclear. 
	The dependent claims 2-9, 11-18 are also rejected at they rely on rejected independent claims. Appropriate correction is required.



Regarding Claims 5 and 14,
	Claims 5 and 14 state, “wherein the signal[ing] includes intervention” – however, either the signal is to be interpreted as further limitation on a set of signal instructions that will execute an intervention, as per the basis of the rejection under 35 U.S.C. 101, or, alternatively, the signaling can constitute the execution in itself of vehicle operations, in which case it is unclear how these are directly part of the signaling. Appropriate correction is required.  
 
Regarding Claims 7 and 16, 
	Claims 7 and 16 state, “wherein the signal[ing] executes a course of action” – however, it is not clear what it would mean for a signal to itself be executing a course of action, as opposed to inducing a course of action in a system, or being instructions to execute a course of action. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 20200074862 A1), herein after referred to simply as Johnston. 

Regarding Claim 1,
Johnston discloses the following limitations, 
A method for broadcasting safety related information from a host vehicle D travelling on a road, (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where sending a hazard detection alert is a method for broadcasting safety-related information from host vehicle D)
The method comprising: monitoring, from the host vehicle D, behavior of a first road user and a second road user (Paragraph [0048], “A driving hazard 302 is located along roadway 300 within the path of travel of fleet 304. Joining vehicle D, which may be more advanced than vehicles A-C, has more capabilities in terms of its hazard detection systems.” where the path of travel is a monitored behaviors of multiple road users in fleet. Autonomous vehicle D at least monitors itself, and may also have a view of behavior of other vehicles in the fleet, and can also see a path of travel via data sharing, per Paragraph [0053], “the lead vehicle may stream its sensor data to the rest of the fleet allow for other vehicles in the fleet to identify objects and/or detect hazards, even where the lead vehicle may have completely missed it.” Note also the embodiment associated with Figure 5A, which shows multiple camera detections, as described in Paragraph [0065-0070])
Determining, by the host vehicle D and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or second road user is present, the threat being determined based on a movement of the first road user or the second road user relative to other objects disposed about the road (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where vehicle fleet’s monitored route leads to collision with 302, and thus is a basis for threat determination)
And signaling from the host vehicle D to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present. (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where sending hazard detection alert is signaling to users and vehicles).

Regarding Claim 2, 
Johnston, as shown, discloses all of the limitations of Claim 1. Johnston further discloses the following limitations, 
Wherein the host vehicle includes a machine-learning based system to determine whether the threat is present, the machine learning-based system comprising a trained neural network. (Paragraph [0029], “Example machine learning techniques that road hazard detection process 248 can employ may include, but are not limited to … neural networks”)
 
Regarding Claim 3, 
Johnston, as shown, discloses all of the limitations of Claim 1. Johnston further discloses the following limitations, 
Wherein the host vehicle is a semi-autonomous vehicle or an autonomous vehicle. (Paragraph [0041], “the techniques herein are described primarily with respect to autonomous or semi-autonomous vehicles”)

Regarding Claim 4, 
Johnston, as shown, discloses all of the limitations of Claim 1. Johnston further discloses the following limitations, 
Wherein the signaling is transmitted auditorily, visually, using wireless communication, or via a combination thereof. (Paragraph [0055], “For example, vehicle D may send out a hazard detection response as a broadcast 310” – where 310 is a wireless communication)

Regarding Claim 5, 
Johnston, as shown, discloses all of the limitations of Claim 1. Johnston further discloses the following limitations, 
Wherein the signaling includes intervention by the host vehicle D, the intervention being a change in position, speed, or a combination thereof by the host vehicle (Paragraph [0055], “In turn, lead vehicle A or another one of the vehicles of fleet 304 may adjust the course of travel of fleet 306, so as to avoid hitting hazard 302. For example, fleet 304 may move to an adjacent lane, if possible, to avoid hazard 302.” – where host vehicle is Vehicle D, and by resulting in avoiding hazard by fleet, the vehicle thus itself will also avoid the hazard, and thus the process includes intervention in vehicle position.)
Regarding Claim 10,
Johnston discloses the following limitations,
A system for broadcasting safety related information from a host vehicle D travelling on a road, the system comprising: (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” –where host vehicle D is equipped with a system broadcasting safety-related information)
Processing circuity 220 (Paragraph [0026], “The processor 220 may comprise hardware elements or hardware logic adapted to execute the software programs and manipulate the data structures 245.”)
configured to: monitor, from the host vehicle, behavior of a first road user and a second user (Paragraph [0048], “A driving hazard 302 is located along roadway 300 within the path of travel of fleet 304. Joining vehicle D, which may be more advanced than vehicles A-C, has more capabilities in terms of its hazard detection systems.” where the path of travel is monitored behaviors of multiple road users in fleet. Autonomous vehicle D at least monitors itself and may also have a view of behavior of other vehicles in the fleet, and can also see a path of travel via data sharing, per Paragraph [0053], “the lead vehicle may stream its sensor data to the rest of the fleet allow for other vehicles in the fleet to identify objects and/or detect hazards, even where the lead vehicle may have completely missed it.” Note also the embodiment associated with Figure 5A, which shows multiple camera detections, as described in Paragraph [0065-0070])
Determine, by the host vehicle and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or the second road user is present, the threat being determined based on movement of the first road user or the second road user relative to other objects disposed about the road; (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where vehicle fleet’s monitored route leads to collision with 302, and thus is a basis for threat determination)
and signal from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present. (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where sending hazard detection alert is signaling to users and vehicles).
Regarding Claim 11, 
Johnston, as shown, discloses all of the limitations of Claim 10. Johnston further discloses the following limitations, 
Wherein the host vehicle includes a machine-learning based system to determine whether the threat is present, the machine learning-based system comprising a trained neural network. (Paragraph [0029], “Example machine learning techniques that road hazard detection process 248 can employ may include, but are not limited to … neural networks”)

Regarding Claim 12, 
Johnston, as shown, discloses all of the limitations of Claim 10. Johnston further discloses the following limitations, 
Wherein the host vehicle is a semi-autonomous vehicle or an autonomous vehicle. (Paragraph [0041], “the techniques herein are described primarily with respect to autonomous or semi-autonomous vehicles”)

Regarding Claim 13, 
Johnston, as shown, discloses all of the limitations of Claim 10. Johnston further discloses the following limitations, 
Wherein the signal is transmitted auditorily, visually, using wireless communication, or via a combination thereof. (Paragraph [0055], “For example, vehicle D may send out a hazard detection response as a broadcast 310” – where 310 is wireless communication)
Regarding Claim 14, 
Johnston, as shown, discloses all of the limitations of Claim 10. Johnston further discloses the following limitations, 
Wherein the signal includes intervention by the host vehicle D, the intervention being a change in position, speed, or a combination thereof by the host vehicle (Paragraph [0055], “In turn, lead vehicle A or another one of the vehicles of fleet 304 may adjust the course of travel of fleet 306, so as to avoid hitting hazard 302. For example, fleet 304 may move to an adjacent lane, if possible, to avoid hazard 302.” – where host vehicle is Vehicle D, and by resulting in avoiding hazard by fleet, the vehicle thus itself will also avoid the hazard, and thus the process includes intervention in vehicle position.)

Regarding Claim 19,
Johnston discloses the following limitations,
A non-transitory computer readable medium 240 including computer-readable instructions that, when executed by a computing system, cause the computing system to sort data  (Paragraph [0078], “it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium” – where said embodiments sort data as part of hazard detection and vehicle navigation) 
by performing a method comprising: monitoring, from a host vehicle, behavior of a first road user and a second road user (Paragraph [0048], “A driving hazard 302 is located along roadway 300 within the path of travel of fleet 304. Joining vehicle D, which may be more advanced than vehicles A-C, has more capabilities in terms of its hazard detection systems.” where the path of travel is monitored behaviors of multiple road users in fleet. Autonomous vehicle D at least monitors itself, and may also have a view of behavior of other vehicles in the fleet, and can also see a path of travel via data sharing, per Paragraph [0053], “the lead vehicle may stream its sensor data to the rest of the fleet allow for other vehicles in the fleet to identify objects and/or detect hazards, even where the lead vehicle may have completely missed it.” Note also the embodiment associated with Figure 5A, which shows multiple camera detections, as described in Paragraph [0065-0070])
determining, by the host vehicle and from the monitored behavior of the first road user and the second road user, whether a threat to the first road user or second road user is present, the threat being determined based on a movement of the first road user or the second road user relative to other objects disposed about the road; (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where vehicle fleet’s monitored route leads to collision with 302, and thus is a basis for threat determination)
and signaling from the host vehicle to at least one of the first road user or the second road user of the threat in a case that the threat is determined to be present. (Paragraph [0055], “Once vehicle D detects hazard 302, vehicle D may send a hazard detection alert, to alert vehicle A and/or the other vehicles of fleet 304 of hazard 302.” – where sending hazard detection alert is signaling)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8, and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Johnston, further in view of Son (US 20130024073 A1),  herein after referred to simply as Son. 

Regarding Claim 6, 
Johnston, as shown, discloses all of the limitations of Claim 1. However, Johnston does not disclose the following limitations, 
Obtaining, from collected sensor data by the host vehicle, a magnitude of the threat in the case that the threat is determined to be present
Wherein the magnitude of the threat depends on speed of the first road user or second road user relative to other objects disposed about the road, size of the first road user or second user relative to other objects displaced about the road, or a combination thereof, 
	However, this is taught by the inclusion of Son, which teaches hazard detection assigning a magnitude of threat depending on speed (Paragraph [0030], “The electronic control unit 20 judges a degree of collision risk based on a variety of sensor information, more particularly, a relative speed and relative distance between an owner's vehicle and another vehicle”), warranting a proportional response based on determined severity (Figure 2, where the stages constitute degrees of response, as well as Paragraph [0031] “Further, the electronic control unit 20 determines a brake assist magnitude corresponding to the judged degree of collision risk, and controls brake force of the brake unit 30 based on the determined brake assist magnitude.” as a second example of response degree).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the hazard alert and response of Johnston with the proportional system of Son, as doing so enhances collision avoidance (Paragraph [0005], “[0005] In general, vehicle accidents frequently occur when a driver does not pay attention during driving of a vehicle or when a vehicle in front stops suddenly. To reduce such accidents, a collision damage mitigation system has been developed.”), and further is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 

Regarding Claim 7, 
The combination, as shown, already discloses all of the limitations of Claim 6. Johnson further already discloses the following limitation, 
wherein the signaling executes a course of action that mitigates the magnitude of the threat (Paragraph [0055], “In turn, lead vehicle A or another one of the vehicles of fleet 304 may adjust the course of travel of fleet 306, so as to avoid hitting hazard 302. For example, fleet 304 may move to an adjacent lane, if possible, to avoid hazard 302.” – where avoiding hazard 302 mitigates the threat by avoiding it.)


Regarding Claim 8, 
The combination, as shown, already discloses all of the limitations of Claim 6. The combination further already discloses the following limitation, 
wherein degree of the signaling increases as the magnitude of the threat increases 
This is taught by the inclusion of Son, which teaches a proportional response based on determined severity (Figure 2, where the stages constitute degrees of response, as well as Paragraph [0031] “Further, the electronic control unit 20 determines a brake assist magnitude corresponding to the judged degree of collision risk, and controls brake force of the brake unit 30 based   on the determined brake assist magnitude.” as a second example of response degree). Further, under the broadest reasonable interpretation, an increase of the numerical value of a collision risk increasing can itself be interpreted as a degree of the signaling. 

Regarding Claim 15,
Johnston, as shown, discloses all of the limitations of Claim 10. However, Johnston does not disclose the following limitations, 
wherein the processing circuitry is further configured to: obtain, from collected sensor data by the host vehicle, a magnitude of the threat in the case that the threat is determined to be present
Wherein the magnitude of the threat depends on speed of the first road user or second road user relative to other objects disposed about the road, size of the first road user or second user relative to other objects displaced about the road, or a combination thereof, 
	However, this is taught by the inclusion of Son, which teaches hazard detection assigning a magnitude of threat depending on speed (Paragraph [0030], “The electronic control unit 20 judges a degree of collision risk based on a variety of sensor information, more particularly, a relative speed and relative distance between an owner's vehicle and another vehicle”), warranting a proportional response based on determined severity (Figure 2, where the stages constitute degrees of response, as well as Paragraph [0031] “Further, the electronic control unit 20 determines a brake assist magnitude corresponding to the judged degree of collision risk, and controls brake force of the brake unit 30 based on the determined brake assist magnitude.” as a second example of response degree).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the hazard alert and response of Johnston with the proportional system of Son, as doing so enhances collision avoidance (Paragraph [0005], “[0005] In general, vehicle accidents frequently occur when a driver does not pay attention during driving of a vehicle or when a vehicle in front stops suddenly. To reduce such accidents, a collision damage mitigation system has been developed.”), and further is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 

Regarding Claim 16,
The combination, as shown, already discloses all of the limitations of Claim 15. The combination further already discloses the following limitation, 
wherein the signal executes a course of action that mitigates the magnitude of the threat (Paragraph [0055], “In turn, lead vehicle A or another one of the vehicles of fleet 304 may adjust the course of travel of fleet 306, so as to avoid hitting hazard 302. For example, fleet 304 may move to an adjacent lane, if possible, to avoid hazard 302.” – where avoiding hazard 302 mitigates the threat by avoiding it.)



Regarding Claim 17, 
The combination, as shown, already discloses all of the limitations of Claim 15. The combination further already discloses the following limitation, 
wherein degree of the signal increases as the magnitude of the threat increases 
This is taught by the inclusion of Son, which teaches a proportional response based on determined severity (Figure 2, where the stages constitute degrees of response, as well as Paragraph [0031] “Further, the electronic control unit 20 determines a brake assist magnitude corresponding to the judged degree of collision risk, and controls brake force of the brake unit 30 based on the determined brake assist magnitude.” as a second example of response degree). Further, under the broadest reasonable interpretation, an increase of the numerical value of a collision risk increasing can itself be interpreted as a degree of the signal.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Johnston, further in view of Son and Sathyanarayana (US 20180365533 A1),  herein after referred to simply as Sathyanarayana.

Regarding Claim 9, 
Johnston, as shown, discloses all of the limitations of Claim 1. However, Johnston does not disclose the following limitations,  
wherein monitoring behavior of the first road user and the second road user includes monitoring for a distraction level by the host vehicle, the distraction level being determined by at least one of the first road user’s head orientation and the second road user’s head orientation.
	However, this is taught by the inclusion of Sathyanarayana, which discloses monitoring of a driver distraction level based on head orientation, (Paragraph [0067], “Block S130 can include determining that a driver gaze direction … overlaps with a region of an external image stream … at a time point within a time window … and determining a risk value, risk score, and any other suitable distraction metric value based on gaze direction overlap with an exterior feature of interest” – where gaze direction is a head orientation)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the vehicle behavior monitoring of Johnston with the user monitoring of Sathyanarayana, as doing so enables improved signaling of users (Paragraph [0079], “The driver notification generated by the notification model can include notification parameters, wherein the notification parameters can be determined (e.g., calculated, selected, estimated, iteratively determined, output by a trained model, etc.) based on: event data (e.g., the event class), the distraction score, user preferences or history, or based on any other suitable driving context parameter value.”)

Regarding Claim 18, 
Johnston, as shown, discloses all of the limitations of Claim 1. However, Johnston does not disclose the following limitations,  
wherein monitored behavior of the first road user and the second road user includes monitoring for a distraction level by the host vehicle, the distraction level being determined by at least one of the first road user’s head orientation and the second road user’s head orientation.
	However, this is taught by the inclusion of Sathyanarayana, which discloses monitoring of a driver distraction level based on head orientation, (Paragraph [0067], “Block S130 can include determining that a driver gaze direction … overlaps with a region of an external image stream … at a time point within a time window … and determining a risk value, risk score, and any other suitable distraction metric value based on gaze direction overlap with an exterior feature of interest” – where gaze direction is a head orientation)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify the vehicle behavior monitoring of Johnston with the user monitoring of Sathyanarayana, as doing so enables improved signaling of users (Paragraph [0079], “The driver notification generated by the notification model can include notification parameters, wherein the notification parameters can be determined (e.g., calculated, selected, estimated, iteratively determined, output by a trained model, etc.) based on: event data (e.g., the event class), the distraction score, user preferences or history, or based on any other suitable driving context parameter value.”) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666